DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been cancelled, claims 16-30 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 8, 2022 and December 16, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent No. JP2002039277 to Yanagi.  (A machine translation is provided with this action and referenced therein).
Regarding claim 16, the Yanagi patent teaches a toothed belt comprising two mutually oppositely arranged running surfaces, wherein, on the running surfaces there are arranged teeth arranged obliquely with respect to the axial direction (X), wherein the obliquity is defined in each case by helix angles between the axial direction (X) and the direction of the tooth flanks of the respective teeth, and wherein a first helix angle of a first toothing is oriented opposite to a second helix angle of a second toothing.  See paragraphs 0010-0022 and Fig. 1 where it is shown and explained the teeth on opposite sides of the belt are angled in opposite directions.
Regarding claim 17, the first helix angle of the first toothing and the second helix angle of the second toothing have an equal or different magnitude of helix angle.  See paragraph 0022, the fourth paragraph where it is stated that the angles can be the same. See Fig. 3.
Regarding claims 18 and 19, the first helix angle and the second helix angle each have an angle value between > 0 degrees and 20 degrees or 2 degrees to 10 degrees. Paragraph 0022, third paragraph says this angle can be 10 degrees. 
Regarding claim 22, at least one first toothed-belt pulley 1, which is in engagement with the first toothing of the toothed belt, and at least one second toothed-belt pulley 14, which is in engagement with the second Page 2 of 4Docket No. 2018P04135WOUS toothing of the toothed belt, and wherein a helix angle of the toothing of the toothed-belt pulleys in each case corresponds to the helix angle of the teeth of the toothed belt.  See Fig. 1 and paragraphs 0022-0037.
Regarding claim 23, at least one second toothed-belt pulley is arranged so as to be situated directly opposite the at least one first toothed- belt pulley.  Pulley 14 and 1 are opposite each other when viewed in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent No. JP2002039277 to Yanagi.  (A machine translation is provided with this action and referenced therein).
Regarding claim 20, the Yanagi patent teaches all the elements of the claim except for the first helix angle and the second helix angle each have an angle value of 5 degrees.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have the first helix angle and the second helix angle each have an angle value of 5 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, the Yanagi patent teaches that the teeth on the belt on both sides can be the same teeth or different.  See paragraph 0037.
However, the Yanagi patent lacks a specific teaching that the teeth are of similar or non-similar design in particular with regard to tooth height, tooth pitch (tooth spacing Z) and tooth shape.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to have teeth are of similar or non-similar design in particular with regard to tooth height, tooth pitch (tooth spacing Z) and tooth shape, since all of these are properties that are known to be tooth shape properties and that if they are similar they will all be the same which is stated in paragraph 0037.
Claim(s) 16-19, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. DE19731004 to Richter in view of Japanese Patent No. JP2002039277 to Yanagi. (A machine translation is provided for both patents with this action and referenced therein).
Regarding claim 16, the Richter patent teaches a planetary gear transmission with two planetary gears.  There are planet gears 10 and an internal gear 2.  A belt 11, 15 is used to mesh with both gears.  See translation and Figs. 1 and 4.
However, the Richter patent lacks a specific teaching of the toothed belt helix angles on both sides of the belt.
The Yanagi patent teaches a toothed belt comprising two mutually oppositely arranged running surfaces, wherein, on the running surfaces there are arranged teeth arranged obliquely with respect to the axial direction (X), wherein the obliquity is defined in each case by helix angles between the axial direction (X) and the direction of the tooth flanks of the respective teeth, and wherein a first helix angle of a first toothing is oriented opposite to a second helix angle of a second toothing.  See paragraphs 0010-0022 and Fig. 1 where it is shown and explained the teeth on opposite sides of the belt are angled in opposite directions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Richter patent to use the belt with the helix teeth on both sides as taught by the Yanagi patent as this would have been substituting one known prior art element for another, in this case, the Yanagi belt to be used in the Richter device, to provide the predictable result of having a belt that would be able to handle higher torque loads and not slip off the gears.
Regarding claim 17, the first helix angle of the first toothing and the second helix angle of the second toothing have an equal or different magnitude of helix angle.  See paragraph 0022, the fourth paragraph where it is stated that the angles can be the same. See Fig. 3 of Yanagi.
Regarding claims 18 and 19, the first helix angle and the second helix angle each have an angle value between > 0 degrees and 20 degrees or 2 degrees to 10 degrees. Paragraph 0022, third paragraph of Yanagi says this angle can be 10 degrees. 
Regarding claim 22, at least one first toothed-belt pulley 1, which is in engagement with the first toothing of the toothed belt, and at least one second toothed-belt pulley 14, which is in engagement with the second Page 2 of 4Docket No. 2018P04135WOUS toothing of the toothed belt, and wherein a helix angle of the toothing of the toothed-belt pulleys in each case corresponds to the helix angle of the teeth of the toothed belt.  See Fig. 1 and paragraphs 0022-0037 of Yanagi.
Regarding claim 25, the combined device of the Richter and Yanagi patent would have the at least one first toothed-belt pulley 10 has an external toothing and the at least one second toothed-belt pulley 2 as an internal gear has an internal toothing, wherein respective helix angle of the teeth of the respective toothed-belt pulley corresponds to the helix angle of the respective toothing of the toothed belt which engages into the teeth of the respective toothed-belt pulley.  See Fig. 4 of Richter.
Regarding claim 26, the first toothed-belt pulleys 10 are arranged rotatably in planet carriers of a planetary transmission relative to one another, and wherein the planet carriers with the first toothed-belt pulleys are arranged in the second toothed-belt pulleys 2 designed as internal gears and are thus formed as planetary transmissions.  See Figs. 1 and 4 of Richter.
Allowable Subject Matter
Claims 24 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,441,712 to Tjensvoll et al. teaches a reduction system using belts.
European Patent No. WO00635588 to Tod et al. teaches a two stage planetary gear.
German Patent No. DE102016006444 to Degtjarew teaches a belt system with planetary gearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN HOLMES/Primary Examiner, Art Unit 3655